DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
Claims 11-13 have been amended, and claim 15 has been canceled.  Claims 17-26 remain withdrawn, and claims 11-14 and 16 remain under consideration herein.  All prior rejections of claim 15 are moot in view of the cancellation of that claim.  Applicant’s amendments and arguments have been thoroughly reviewed.  Claims 11-14 and 16 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 17-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2020.
Applicant’s election of the species of a fusion between KANK2 and ALK in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 and 16 remain under consideration as directed to the elected species of a KANK2/ALK fusion probe (as well as combinations including additional probes, as indicated in the prior Office action).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-14 and 16 are indefinite over the recitation in line 2 of independent claim 11 of the limitation “the target nucleic acid”, and more generally over the language of line 2 “set of DNA primers, that specifically hybridize to the target nucleic acid to flank 
Claims 13-14 are indefinite over the recitation in claim 13 of the language “wherein each primer is ... designed to contain at least one uridine nucleotide near the terminus the primer”.  This language is indefinite for several reasons.  First, the language “designed to contain at least one uridine” does not make clear whether there is an actual requirement for a structure that includes “at least one uridine”, or whether the claims simply require a primer whose design permits inclusion of a uridine.  Second, as the primers are specified in the claims as being “DNA primers”, it is also unclear how the inclusion of uridine could be considered a proper further limitation (as the addition of a uridine would render the claimed primers something other than “DNA” primers). Further clarification of the manner in which “designed to contain at least one uridine nucleotide” might further limit the claimed products is therefore required, as there are multiple interpretations of this language that involve different claim boundaries.  Further, the recitation “near the terminus the primer” is vague and indefinite, as the term “near” is entirely subjective, and as each primer necessarily has two ends/termini.  Further clarification of this language is thus also required to ensure that the boundaries of the claims are clear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 (from which claim 14 depends) is directed to a kit comprising components “for formation of the composition of claim 11”; however, the claimed kit requires fewer elements that the composition of claim 11 (as there is no “sample nucleic acid” required), and the “set of DNA primers” of the claim must only be “designed to contain” at least one uridine (whereas the primers of claim 11 actually require at least one dU residue).  The product of claims 13-14 is thus not further limiting of the product of claim 11, and claims 13-14 are not proper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al (WO9947706A1 {Sept. 1999]; previously cited).
Initially, it is noted that while claim 13 depends from claim 11, the claim is not a proper dependent claim, and does not clearly require materials meeting all of the requirements of claim 11 (see the rejections under 35 USC 112 above).
Amended claim 13 (from which claim 14 depends) is drawn to a kit including a set of DNA primers, a recombinant thermostable polymerase, and dNTPs.  While the primers of the kit are “designed to contain at least one uridine”, the claims as written recite “DNA primers”, and do not clearly require the actual presence of uridine in any primer.  Thus, the claims embrace kits in which “each primer is ten to 40 nucleotides long”, with the primers being present in sets that “specifically hybridize to a target nucleic acid to flank a gene fusion”, and “specifically amplify a fusion between the KANK2 gene and the ALK gene comprising SEQ ID NO: 272”.  
Reeve et al teach compositions, including arrays, comprising all possible “N mer” oligonucleotides or subsets thereof “where N is preferably from 5 to 10” (see entire reference, particularly pages 4-5; quotation from page 5, lines 10-11).  Reeve et al teach that their N mers may be DNA, RNA, PNA or “mimetics or mixtures thereof” (see page 5, lines 12-13), and state that the molecules may be in solution (page 4) or "immobilised at a spaced location on a surface of a support” (page 5).  Reeve et al disclose the use of their reagents in sequencing by hybridization, and particularly in determining difference between target and reference sequences (see entire reference, particularly, e.g., pages 2-3).  

With further regard to other components of the claimed kit – a recombinant thermostable polymerase, and dNTPs – Reeve et al teach the use together, and compositions including, these additional components; see, e.g., the disclosure of preferred embodiments employing PCR amplification of target at pages 3-6, as well as the exemplification at pages 8-13, and claims 10-11).  Reeve et al teach kits including the materials for use in their methods, and thus anticipate the claims (see claim 11 of Reeve et al).  With further regard to dependent claims 14, Reeve et al also inherently teach compositions including sets of primers that could be employed to amplify any of a variety of other target sequences, including those of the claim.
It is noted that Applicant’s arguments of June 15, 2021 pertaining to the prior rejection of claims under 35 USC 102(a)(1) have been reviewed, but are not persuasive with regard to the present claims, as claims 13-14 do not require the referenced limitations set forth in amended claim 11.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al (WO9947706A1 {Sept. 1999]; previously cited) in view of Bijapur et al (Nucleic Acids Research 27(8):1802-1809 [1999]; cited herein).  
Reeve et al teach compositions, including arrays, comprising all possible “N mer” oligonucleotides or subsets thereof “where N is preferably from 5 to 10” (see entire reference, particularly pages 4-5; quotation from page 5, lines 10-11).  Reeve et al teach that their N mers may be DNA, RNA, PNA or “mimetics or mixtures thereof” (see page 5, lines 12-13), and state that the molecules may be in solution (page 4) or "immobilised at a spaced location on a surface of a support” (page 5).  Reeve et al disclose the use of their reagents in sequencing by hybridization, and particularly in determining difference between target and reference sequences (see entire reference, particularly, e.g., pages 2-3).  
With particular regard to independent claim 11 as amended, the combinations of all possible 10mers taught by Reeve et al comprise many pairs of oligonucleotides that constitute sets of DNA primers that meet the requirements of the claims, other than the requirement that each primer is “a deoxyribonucleic acid sequence comprising at least one deoxyuridine (dU) residue in place of a deoxythymidine residue”.  One of ordinary skill in the art would recognize that many combinations of 10mer oligonucleotides as taught by Reeve et al will function to specifically amplify the gene fusion of claim 11 under appropriate conditions.  It is noted that the primer sets of the claims are not required to be used in any particular manner, as the claims are directed to products; rather, the primers must be able to function in the manner specified in the claim.  (It is 
With further regard to other components of the claimed composition – a sample nucleic, a recombinant thermostable polymerase, and dNTPs – Reeve et al teach the use together, and compositions including, these additional components; see, e.g., the disclosure of preferred embodiments employing PCR amplification of target at pages 3-6, as well as the exemplification at pages 8-13, and claims 10-11).  
Reeve et al thus teach all requirements of independent claim 11, other than the requirement for the presence of “at least one” dU residue in each primer.  It is noted that Reeve et al do teach the use in their Nmers of bases that “improve hybridization properties of the Nmers without increasing the nucleic acid sequence complexity” (pages 4-5); however, Reeve et al do not specifically teach the inclusion of any dU residue in their oligomers. 
Bijapur et al teach the use of the dU 5-(1-propargylamino)-2’-deoxyuridine in short oligomers to produce oligomers that form more stable triplexes, without sacrificing specificity, and eliminating the need for the presence of divalent metal ions when wishing to form triplexes (see entire reference, particularly page 1802, right column, and page 1808, right column).  
In view of the teachings of Bijapur et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
With regard to the functional requirements of claim 11 and of dependent claims 12, 14, and 16, it is reiterated that the compositions of Reeve et al include numerous sets of primers targeting elected SEQ ID NO: 272, and capable of specifically amplifying the fusion location, or a break point, therein; an ordinary artisan would further recognize that 10mers containing at least one dU could be employed to achieve the same function (as again, the claims are directed to products, and only required that the intended uses of the claims may be achieve under some type of conditions).  The compositions of Reeve et al including all possible 10mers further include sets of primers that could be employed to amplify any of a variety of other target fusion sequences, including those of the dependent claims (and primers modified in view of Bijapur et al would similarly 
With further regard to claims 13-14, Reeve et al teach kits including the materials for use in their methods, and thus Reeve et al in view of Bijapur et al suggest products as claimed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. 
Initially, it is noted that while claim 13 depends from claim 11, the claim is not a proper dependent claim, and does not clearly require primers having all limitations of those set forth in claim 11 (see the rejections under 35 USC 112 above).
Amended claim 13 (from which claim 14 depends) is drawn to a kit including a set of DNA primers, a recombinant thermostable polymerase, and dNTPs.  While the primers of the kit are “designed to contain at least one uridine”, the claims as written recite “DNA primers”, and do not clearly require any modification rendering the nucleic acids of the claims markedly different from their naturally occurring counterparts.  
Such nucleic acids and fragments are products of nature that fall under the law of nature/natural phenomenon judicial exception (JE).  The claims additionally require a “recombinant thermostable polymerase” and dNTPs; however, these are additional naturally occurring products (it is noted that the term “recombinant thermostable polymerase” encompasses a polymerase indistinguishable from its naturally occurring 
  It is noted that the claims require that the claimed components be present in a “kit”; however, the requirement for a kit embraces any type of generic container/ packaging.  This does not add a meaningful limitation as it is merely a nominal or token extra-solution component, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  Further, such an additional element does not add something “significantly more”, as kits comprising primers and other reagents for use together were clearly well-known, conventional and routine at the time of applicant’s effective filing date (as is evidenced by Reeve et al, discussed above; see also Ahern (The Scientist 9(15):20 [1995]; previously cited)).  Accordingly, claims 13-14 are not directed to patent eligible subject matter.
It is noted that Applicant’s arguments of June 15, 2021 pertaining to the prior rejection of claims under 35 USC 101 have been reviewed, but are not persuasive with regard to the present claims, as claims 13-14 do not clearly require a “synthetic” nucleic acid (as explained in the rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634